UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52694 QUAINT OAK BANCORP, INC. (Exact name of registrant as specified in its charter) Pennsylvania 35-2293957 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 501 Knowles Avenue, Southampton, Pennsylvania 18966 (Address of principal executive offices) (215) 364-4059 (Registrant’s telephone number) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: As of November 8, 2012, 983,821 shares of common stock were issued and outstanding. INDEX PART I - FINANCIAL INFORMATION Page Item 1 -Financial Statements Consolidated Balance Sheets as of September 30, 2012 and December 31, 2011 (Unaudited) 1 Consolidated Statements of Income for the Three and Nine Months Ended September 30, 2012 and 2011 (Unaudited) 2 Consolidated Statements of Comprehensive Income for the Three and Nine Months Ended September 30, 2012 and 2011 (Unaudited) 3 Consolidated Statement of Stockholders’ Equity for the Nine Months Ended September 30, 2012 (Unaudited) 4 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2012 and 2011 (Unaudited) 5 Notes to the Unaudited Consolidated Financial Statements 6 Item 2 -Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 42 Item 4 -Controls and Procedures 42 PART II - OTHER INFORMATION Item 1 -Legal Proceedings 43 Item 1A -Risk Factors 43 Item 2 -Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3 -Defaults Upon Senior Securities 43 Item 4 -Mine Safety Disclosures 43 Item 5 -Other Information 44 Item 6 -Exhibits 44 SIGNATURES PART I ITEM 1. FINANCIAL STATEMENTS Quaint Oak Bancorp, Inc. Consolidated Balance Sheets (Unaudited) At September 30, At December 31, Assets (In thousands, except share data) Due from banks, non-interest-bearing $ $ Due from banks, interest-bearing Cash and cash equivalents Investment in interest-earning time deposits Investment securities available for sale at fair value Mortgage-backed securities held to maturity (fair value-2011 $4,248) - Loans held for sale Loans receivable, net of allowance for loan losses (2012 $973; 2011 $805) Accrued interest receivable Investment in Federal Home Loan Bank stock, at cost Premises and equipment, net Other real estate owned, net Prepaid expenses and other assets Total Assets $ $ Liabilities and Stockholders’ Equity Liabilities Deposits, interest-bearing $ $ Federal Home Loan Bank advances Accrued interest payable 83 98 Advances from borrowers for taxes and insurance Accrued expenses and other liabilities Total Liabilities Stockholders’ Equity Preferred stock – $0.01 par value, 1,000,000 shares authorized; none issued or outstanding - - Common stock – $0.01 par value; 9,000,000 shares authorized; 1,388,625 issued;983,821 and987,126 outstanding at September30, 2012 and December 31, 2011, respectively 14 14 Additional paid-in capital Treasury stock, at cost: 2012404,804 shares;2011 401,499 shares ) ) Unallocated common stock held by: Employee StockOwnership Plan (ESOP) ) ) Recognition & Retention Plan Trust (RRP) ) ) Accumulated other comprehensive income (loss) 29 ) Retained earnings Total Stockholders' Equity Total Liabilities and Stockholders’ Equity $ $ See accompanying notes to consolidated financial statements. 1 Quaint Oak Bancorp, Inc. Consolidated Statements of Income (Unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, Interest Income (In thousands, except for share data) Interest on loans $ Interest on short-term investments and investment securities 79 Total Interest Income Interest Expense Interest on deposits Interest on Federal Home Loan Bank advances 26 45 98 Interest on other borrowings - 6 - 18 Total Interest Expense Net Interest Income Provision for Loan Losses 32 29 85 Net Interest Income after Provision for Loan Losses Non-Interest Income Mortgage banking and title abstract fees 66 Other fees and services charges 10 13 35 30 Gain on sale of SBA loan - - 32 - Gain on sale of investment securities - - - Gain (loss) on sale of other real estate owned 18 ) 12 ) Other 30 15 48 50 Total Non-Interest Income 41 Non-Interest Expense Salaries and employee benefits Directors' fees and expenses 52 57 Occupancy and equipment 99 60 Professional fees 99 76 FDIC deposit insurance assessment 32 ) 97 59 Other real estate owned expense 25 53 35 Advertising 14 12 43 35 Other 81 52 Total Non-Interest Expense Income before Income Taxes Income Taxes 77 Net Income $ Earnings per share - basic $ Average shares outstanding - basic Earnings per share - diluted $ Average shares outstanding - diluted See accompanying notes to consolidated financial statements. 2 Quaint Oak Bancorp, Inc. Consolidated Statements ofComprehensive Income(Unaudited) For the Three Months Ended September 30, For the Nine Months Ended September30, (In Thousands) Net Income $ Other Comprehensive Income(Loss): Unrealized gains (losses) on investment securities available-for-sale, net of tax of $26 and $43 for 2012 and $(26) and $(20) for 2011 51 ) 85 ) Reclassification adjustment for transfer of investment securities from held-to-maturity to available-for-sale, net of tax of $120 in 2012 - - - Reclassification adjustment for gains on sale of investment securities included in net income, net of tax of $120 in 2012 - - ) - Net other comprehensive income (loss) 51 ) 85 ) Total Comprehensive Income $ $
